       CASE 0:20-cv-01502-JRT-HB Doc. 62 Filed 12/29/20 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


MILDRED BALDWIN and RONALD
STRUCKHOFF on behalf of themselves                Case No. 0:20-cv-01502 (JRT/HB)
and others similarly situated,

           Plaintiffs,                                 Stipulated Protective Order
v.

MIRACLE-EAR, INC.

           Defendant/Third-Party Plaintiff,
v.

LAS DAVIS ENTERPRISES, INC.;
HEARINGPRO, INC.; and TIFFANY
DAVIS

           Third-Party Defendants.


     The parties stipulate that the Court may enter the following protective order:

1    Definitions. As used in this protective order:

     (a)      “attorney” means an attorney who has appeared in this action;

     (b)      “confidential document” means a document designated as confidential

              under this protective order;

     (c)      to “destroy” electronically stored information means to delete from all

              databases, applications, and file systems so that the information is not

              accessible without the use of specialized tools or techniques typically used

              by a forensic expert;


                                              1
      CASE 0:20-cv-01502-JRT-HB Doc. 62 Filed 12/29/20 Page 2 of 10




    (d)   “document” means information disclosed or produced in discovery,

          including at a deposition;

    (e)   “notice” or “notify” means written notice;

    (f)   “party” means a party to this action; and

    (g)   “protected document” means a document protected by a privilege or the

          work-product doctrine.

2   Designating a Document or Deposition as Confidential.

    (a)   A party or non-party disclosing or producing a document may designate it

          as confidential if the party or non-party has a good faith belief that the

          document constitutes or contains confidential technical, sales, marketing,

          financial, or other commercial information, personally identifying

          information, or other information that the party treats as confidential in the

          normal course of business, whether embodied in physical objects,

          documents, or the factual knowledge of persons. This includes, but is not

          limited to: (i) nonpublic technical information, marketing, sales, financials,

          technical reference manuals, operations manuals, employee manuals,

          policies and procedures, and forms; (ii) damages-related information (e.g.,

          sale volumes, revenues, profitability, valuations, etc.); (iii) information

          obtained from a nonparty pursuant to a current Nondisclosure Agreement

          (“NDA’’); (iv) information or data relating to future products not yet

          commercially released and/or strategic plans; (v) commercial agreements

                                          2
  CASE 0:20-cv-01502-JRT-HB Doc. 62 Filed 12/29/20 Page 3 of 10




      and documents that identify clients or customers; (vi) licenses and licensing

      documentation; (vii) strategic plans; (viii) settlement agreements or

      settlement communications; and (ix) materials which have not been made

      public and include identifiable information about individuals that is subject

      to the protection of the Health Insurance Portability and Accountability Act

      of 1996 (“HIPAA”), or other similar statutory or regulatory privacy

      protections. The Parties expressly understand and agree that certain

      documents designated as confidential may contain medical information

      regarding or relating to individuals who have a privacy interest in such

      information and that disclosure thereof would be contrary to the law and

      public interest. The Parties also understand and agree that such confidential

      documents are subject to the Standards for Privacy of Individually

      Identifiable Health Information, 45 C.F.R. Parts 160 and 164, promulgated

      pursuant to HIPAA, or other similar statutory or regulatory privacy

      protections. The Parties agree that this Protective Order will constitute a

      Qualified Protective Order under 45 C.F.R. 164.512(e).

(b)   A party or non-party may designate a document as confidential by

      conspicuously marking each page with the word “confidential.”

(c)   Deposition testimony may be designated as confidential:

      (1)    on the record at the deposition; or



                                     3
      CASE 0:20-cv-01502-JRT-HB Doc. 62 Filed 12/29/20 Page 4 of 10




          (2)    within 30 days after the deposition, by notifying the parties and

          those who were present at the deposition in writing.

    (d)   If a witness is expected to testify as to confidential or proprietary

          information, a party or non-party may request that the witness’s deposition

          be taken in the presence of only those persons entitled to receive

          confidential documents.

3   Who May Receive a Confidential Document.

    (a)   A confidential document may be used only in this action.

    (b)   No person receiving a confidential document may reveal it, except to:

          (1)    the court and its staff;

          (2)    an attorney or an attorney’s partner, associate, or staff;

          (3)    a person shown on the face of the confidential document to have

                 authored or received it;

          (4)    a court reporter or videographer retained in connection with this

                 action;

          (5)    a mediator used by the parties;

          (6)    Any other person with the prior written consent of the Producing

                 Party specifying that said person may have access to material

                 designated “CONFIDENTIAL.”




                                            4
      CASE 0:20-cv-01502-JRT-HB Doc. 62 Filed 12/29/20 Page 5 of 10




          (7)    a party (subject to paragraph 3(c)), including corporate counsel and

                 other employees of a corporate party for whom it is reasonably

                 necessary to show the documents for purposes of this litigation; and

          (8)    any person who:

                 (A)    is retained to assist a party or attorney with this action; and

                 (B)    signs a declaration that contains the person’s name, address,

                        employer, and title, and that is in substantially this form:

                               I have read, and agree to be bound by, the protective
                        order in the case captioned [case caption and number] in the
                        United States District Court for the District of Minnesota. As
                        soon as my work in connection with that action has ended,
                        but not later than 30 days after the termination of that action
                        (including any appeals), I will return or destroy any
                        confidential document that I received, any copy of or excerpt
                        from a confidential document, and any notes or other
                        document that contains information from a confidential
                        document.
                               I declare under penalty of perjury that the foregoing is
                        true and correct.

    (c)   A party may supplement the “confidential” mark (see paragraph 2(b)) with

          the words “attorney’s eyes only,” in which case a confidential document so

          designated may not be revealed to another party.

    (d)   If a confidential document is revealed to someone not entitled to receive it,

          the parties must make reasonable efforts to retrieve it.

4   Serving This Protective Order on a Non-Party. A party serving a subpoena on

    a non-party must simultaneously serve a copy of this protective order and of Local

    Rule 5.6.
                                         5
      CASE 0:20-cv-01502-JRT-HB Doc. 62 Filed 12/29/20 Page 6 of 10




5   Correcting an Error in Designation. A party or non-party who discloses or

    produces a confidential document not designated as confidential may, within 7

    days after discovering the error, provide notice of the error and produce a copy of

    the document designated as confidential.

6   Use of a Confidential Document in Court.

    (a)    Filing. This protective order does not authorize the filing of any document

           under seal. A confidential document may be filed only in accordance with

           LR 5.6.

    (b)    Presentation at a hearing or trial. A party intending to present another

           party’s or a non-party’s confidential document at a hearing or trial must

           promptly notify the other party or the non-party so that the other party or

           the non-party may seek relief from the court.

7   Changing a Confidential Document’s Designation.

    (a)    Document disclosed or produced by a party. A confidential document

           disclosed or produced by a party remains confidential unless the parties

           agree to change its designation or the court orders otherwise.

    (b)    Document produced by a non-party. A confidential document produced by

           a non-party remains confidential unless the non-party agrees to change its

           designation or the court orders otherwise after providing an opportunity for

           the non-party to be heard.



                                          6
      CASE 0:20-cv-01502-JRT-HB Doc. 62 Filed 12/29/20 Page 7 of 10




    (c)   Changing a designation by court order. A party who cannot obtain

          agreement to change a designation may move the court for an order

          changing the designation. If the motion affects a document produced by a

          non-party then, with respect to the motion, that non-party is entitled to the

          same notice and opportunity to be heard as a party. The party or non-party

          who designated a document as confidential must show that the designation

          satisfies Fed. R. Civ. P. 26(c).

8   Handling a Confidential Document after Termination of Litigation.

    (a)   Within 60 days after the termination of this action (including any appeals),

          each party must:

          (1)    return or destroy all confidential documents; and

          (2)    notify the disclosing or producing party that it has returned or

                 destroyed all confidential documents within the 60-day period.

    (b)   Notwithstanding paragraph 8(a), each attorney may retain a copy of any

          confidential document submitted to the court.

9   Inadvertent Disclosure or Production to a Party of a Protected Document.

    (a)   Notice.

          (1)    A party or non-party who discovers that it has inadvertently

                 disclosed or produced a protected document must promptly notify

                 the receiving party and describe the basis of the claim of privilege or



                                             7
       CASE 0:20-cv-01502-JRT-HB Doc. 62 Filed 12/29/20 Page 8 of 10




                   protection. If the party or non-party provides such notice and

                   description, the privilege or protection is not waived.

            (2)    A party who discovers that it may have received an inadvertently

                   disclosed or produced protected document must promptly notify the

                   disclosing or producing party or non-party.

     (b)    Handling of Protected Document. A party who is notified or discovers that

            it may have received a protected document must comply with Fed. R. Civ.

            P. 26(b)(5)(B).

10   Security Precautions and Data Breaches.

     (a)    Each party must make reasonable efforts to protect the confidentiality of

            any confidential document disclosed or produced to that party.

     (b)    A party who learns of a breach of confidentiality must promptly notify the

            disclosing or producing party of the scope and nature of that breach and

            make reasonable efforts to remedy the breach.

11   Survival of Obligations. The obligations imposed by this protective order

     survive the termination of this action.




                                               8
         CASE 0:20-cv-01502-JRT-HB Doc. 62 Filed 12/29/20 Page 9 of 10




Stipulated to:

                                    ATTORNEYS FOR PLAINTIFFS

DATE: December 29, 2020             /s/ Anthony I. Paronich
                                    PARONICH LAW, P.C.
                                    Anthony I. Paronich (pro hac vice
                                    application forthcoming)
                                    350 Lincoln St., Suite 2400
                                    Hingham, MA 02043
                                    617-485-0018
                                    anthony@paronichlaw.com

                                    Catherine K. Smith #353723
                                    Daniel E. Gustafson #202241
                                    Raina C. Borrelli #392127
                                    GUSTAFSON GLUEK PLLC
                                    Canadian Pacific Plaza
                                    120 South 6th Street, Suite 2600
                                    Minneapolis, MN 55402
                                    Telephone: (612) 333-8844
                                    csmith@gustafsongluek.com
                                    dgustafson@gustafsongluek.com
                                    rborrelli@gustafsongluek.com

                                    TURKE & STRAUSS LLP
                                    Samuel J. Strauss
                                    936 N. 34th Street, Suite 300
                                    Seattle, WA 98103
                                    Tel: 608-237-1775
                                    sam@turkestrauss.com



                                    ATTORNEYS FOR MIRACLE-
                                    EAR, INC.

Dated: December 29, 2020            /s/ Erin L. Hoffman
                                    Erin L. Hoffman
                                    Bar Number 0387835
                                    Nathan Brennaman
                                    Bar Number 0331776
                                       9
       CASE 0:20-cv-01502-JRT-HB Doc. 62 Filed 12/29/20 Page 10 of 10




                                   Attorneys for Defendant
                                    Miracle-Ear, Inc.
                                   FAEGRE DRINKER BIDDLE &
                                   REATH LLP
                                   2200 Wells Fargo Center
                                   90 South Seventh Street
                                   Minneapolis, MN 55402-3901
                                   Telephone: (612) 766-7000
                                   Fax: (612) 766-1600
                                   erin.hoffman@faegredrinker.com
                                   nate.brennaman@faegredrinker.com



                                   ATTORNEYS FOR THIRD-PARTY
                                   DEFENDANTS LAS DAVIS ENTERPRISES,
                                   INC., HEARINGPRO, INC., AND TIFFANY
                                   DAVIS

Dated: December 29, 2020           /s/ Lawren A. Zann
                                   Beth-Ann E. Krimsky
                                   (Pro Hac Vice Admission)
                                   Lawren A. Zann
                                   (Pro Hac Vice Admission)
                                   GREENSPOON MARDER LLP
                                   200 East Broward Boulevard, Suite 1800
                                   Fort Lauderdale, FL 33301
                                   Tel: (954) 527-2427
                                   Fax: (954) 333-4027
                                   beth-ann.krimsky@gmlaw.com
                                   lawren.zann@gmlaw.com
                                          -and-
                                   Jennifer Olson
                                   Bar No. 0391356
                                   BEST & FLANAGAN LLP
                                   60 South 6th Street, Suite 2700
                                   Minneapolis, MN 55402
                                   Tel: (612) 339-7121
                                   Fax: (612) 339-5897
                                   jolson@bestlaw.com


                                     10
